DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a Continuation of U.S. Nonprovisional Patent Application 16/812,941, filed on 03/09/2020, and a Continuation of U.S. Nonprovisional Patent Application 14/882,586, filed on 10/14/2015, and a Continuation of U.S. Nonprovisional Patent Application 12/896,800, filed on 10/01/2010.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/13/2021, 03/04/2022, and 02/11/2022. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 1 is canceled

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hallapuro et al. (U.S. Pub. No. 2009/0304084 A1) (from 10/13/2021 IDS) (hereinafter “Hallapuro”) in view of Kim et al. (U.S. Pub. No. 2011/0211640 A1) (hereinafter “Kim”).

	Regarding Claim 2, Hallapuro discloses method [see para. 0009] for encoding a motion vector of a current block of a picture in a sequence of pictures [see para. 0009], the method comprising: 
retrieving a candidate set of motion vectors [see paras. 0009 and 0037]; 
determining that trimming is to be applied to the candidate set of motion vectors [see para. 0051 describing if the candidate vector list contains motion vectors that are equal to each other, then only one of those vectors remain in the list, and others are removed]; 
in response to determining that that trimming is to be applied, determining a subset of duplicate motion vectors, wherein each motion vector in the subset has an identical motion vector in the candidate set of motion vectors that is not included in the subset [see para. 0037 describing a set of candidate motion vectors; see para. 0051 identifying two motion vectors are equal to each other when their values are equal and their associated reference indices are equal, where if the candidate vector list contains motion vectors that are equal to each other, then only one of those vectors remain in the list, and others are removed. Therefore the subset contains all of the additional equal motion vectors.]; 
removing, from the subset, one or more motion vectors based on one or more predetermined rules [see para. 0051 describing if the candidate motion vector list contains motion vectors that are equal, only one remains and the others are removed; therefore all of the “equal” motion vectors are removed]; 
following removal of one or more motion vectors from the subset, updating the candidate set of motion vectors by discarding, from the candidate set of motion vectors, motion vectors remaining in the subset [see para. 0051 describing if the candidate motion vector list contains motion vectors that are equal, only one remains and the others are removed; therefore all of the “equal” motion vectors are removed]; 
encoding, in a bitstream corresponding to the sequence of pictures, the motion vector of the current block based on one or more motion vectors remaining the updated candidate set of motion vectors [see figs. 6-7 encoder in fig. 2 see paras. 0009 and 0037].
Hallapuro does not explicitly disclose encoding, in the bitstream, a flag indicating that candidate motion vector trimming is to be applied when decoding the sequence of pictures coded in the bitstream.
Kim in a same or similar endeavor teaches encoding, in the bitstream, a flag indicating that candidate motion vector trimming is to be applied when decoding the sequence of pictures coded in the bitstream [see figs. 1 and 13 and paras. 0047 describing a prediction candidate identification flag and para. 0090 where specifically indicating that so a third motion vector prediction candidate is excluded from the motion vector prediction candidates.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Hallapuro to add the teachings of Kim as above in order to encode a motion vector by using a more accurately predicted motion vector while reducing the bit amount for encoding information of the predicted motion vector, thereby improving the compression efficiency [see Kim para. 0007].

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hallapuro in view of Kim in further view of Tourapis et al. (U.S. Pub. No. 2006/0245497 A1) (hereinafter “Tourapis”).

Regarding Claim 3, the combination of Hallapuro and Kim discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Hallapuro does not explicitly disclose wherein removing, from the subset, one or more motion vectors based on one or more predetermined rules comprises: removing, from the subset, one or more motion vectors preserving at least one of spatial independence or temporal independence of the candidate set of motion vectors.
	Tourapis in a same or similar endeavor teaches wherein removing, from the subset, one or more motion vectors based on one or more predetermined rules comprises: removing, from the subset, one or more motion vectors preserving at least one of spatial independence or temporal independence of the candidate set of motion vectors [see paras. 0035-39].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Hallapuro to add the teachings of Tourapis as above for the technique of motion estimation as a means of providing significant data compression with respect to video signals so that they may subsequently be reconstructed with minimal observable information loss [see Tourapis para. 0002].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pateux et al. (U.S. Pub. No. 2012/0134419 A1) – see paras. 0105-06 where the subset comprises p1 (which equals p2) and p3; see paras. 0125-26 where if p1 and p3 are equal, another subset is built including p1 and p4, therefore p1 is removed from the original subset; see step 22 fig. 2b and para. 0099 showing only one motion vector is selected from the candidate motion vectors.
However the publication date is not before the effective filing date of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483